DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amendments to the claims were received on April 16, 2021.  These amendments overcome the previous rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moran (PG Pub 2003/0165039).

Regarding claim 4, Moran teaches an electronic control device (figure 5) powered by a voltage that supplies, to a fuel injection valve (figure 1, element 20; paragraph 15), a current for opening the fuel injection valve based on the voltage (figure 5, elements 44 and 54; paragraphs 18-20), comprising 
a precharge control configured to supply a precharge current to the fuel injection valve before the current supply is performed (paragraphs 16-17 and 23; figures 3-8, specifically figures 3 and 8), 
wherein a precharge current amount is based on the voltage (paragraphs 23, 27, and 28; figure 8).

Regarding claim 5, Moran teaches the electronic control device according to claim 4, further comprising:
a comparator (figure 5, element 62) having a plurality of predetermined comparison voltage values (figure 5, element 24; paragraph 25), wherein the precharge current amount is based on a comparison of said plurality of predetermined comparison voltage values and the voltage (paragraphs 25-28, specifically paragraph 25) and a set value of the precharge current amount is selected from a plurality of set values of predetermined precharge current amount and corresponding to the comparison voltage value (paragraphs 25-28, specifically paragraph 26).

Regarding claim 6, Moran teaches the electronic control device according to claim 5, wherein the plurality of comparison voltage values can be set individually (paragraphs 20-24 and 29).

Regarding claim 7, Moran teaches the electronic control device according to claim 5, wherein the plurality of set values of the precharge current amount can be set individually (paragraph 31).

Allowable Subject Matter
Claim 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, the prior art of record fails to teach of render obvious wherein when the voltage of the power supply device is equal to or more than a predetermined precharge preventing threshold value, the precharge control is prevented.

Regarding claim 12, the prior art of record fails to teach of render obvious wherein a valve open detection current amount when the fuel injection valve is detected to be opened is held, and in a next and subsequent precharge control, precharge control at a precharge current amount equal to or larger than the valve open detection current amount is prevented.  Tanaka teaches a similar feedback loop; however the method in Tanaka is for changing the amount of time between precharge pulses, not for optimizing the precharge current applied to the coil, so this method does not render the claim obvious.

Regarding claim 13, the prior art of record fails to teach of render obvious wherein when the fuel injection valve is detected to be opened by the precharge control, a precharge current amount when the valve is opened is held, and in a next and subsequent precharge control, precharge control at a precharge current amount equal to or larger than the precharge current amount when the valve is opened is prevented.  Tanaka teaches a similar feedback loop; however the method in Tanaka is for changing the amount of time between precharge pulses, not for optimizing the precharge current applied to the coil, so this method does not render the claim obvious.

Claim 9 contains allowable subject based on its dependence on a claim containing allowable subject matter.  

Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 16, 2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the limitations in claim 4 that were previously indicated allowable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747